Appeal from an order of the Supreme Court at Special Term, entered May 2,1973 in Albany County, which quashed a subpoena issued by the State Investigation Commission. There are no grounds for quashing the subpoena. The State Investigation Commission has a statutory right to subpoena witnesses anywhere in the State (Matter of Byan v. Temporary State Comm, of Investigation, 16 A D 2d 1022, affd. 12 N Y 2d 708). Recently, in proceedings related to this one, an application to modify subpoenas by six members of the Albany Police Department was denied, rejecting an argument that requiring the six officers to appear in New York City would unduly hamper the operations of the Albany Police Department (Corning v. Curran, 74 Mise 2d 4; Fan Amburgh v. Currcm, 74 Mise 2d 4). Respondent is a police officer similarly situated and it is even clearer in this case that compliance would not cause an undue burden upon his employer. Order reversed, on the law and the facts, petition dismissed, and the subpoena reinstated, without costs. Staley, Jr., J. P., Cooke, Sweeney, Kane and Main, JJ., concur.